861 F.2d 264Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eddie Woodrow GRAY, Plaintiff-Appellant,v.Manfred G. HOLLAND, Warden, West Virginia Penitentiary;Dennis Eisenhauer, Deputy Warden, West VirginiaPenitentiary;  Joy Frye, Captain, West VirginiaPenitentiary;  David Bradley, Lt., West VirginiaPenitentiary, Defendants- Appellees.
No. 88-7168.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 29, 1988.Decided:  Oct. 21, 1988.

Eddie Woodrow Gray, appellant pro se.
Paul Richard Hull (Office of the Attorney General of West Virginia), for appellees.
Before WIDENER, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Eddie Woodrow Gray appeals from the district court's order granting the defendants' motion for summary judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.*   Accordingly, we affirm on the reasoning of the district court.  Gray v. Holland, C/A No. 84-205-E(K) (N.D.W.Va. May 17, 1988).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent that Gray raises an Eighth Amendment violation, we find that he fails to state a claim as well.   See Sweet v. South Carolina Dep't of Corrections, 529 F.2d 854, 860-62 (4th Cir.1975) (en banc)